           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA


 DAMIEN McGIRT,                             )
                                            )
               Plaintiff,                   )
                                            )
 -vs-                                       )      Case No. CIV-19-0127-F
                                            )
 TERRY PULLEY, et al.,                      )
                                            )
               Defendants.                  )

                                       ORDER

        Plaintiff McGirt, a pre-trial detainee appearing pro se and in forma pauperis,
brings this action under 42 U.S.C. § 1983, alleging a violation of the First
Amendment. On November 15, 2019, Magistrate Judge Shon T. Erwin submitted
a Report and Recommendation. Doc. no. 29 (the Report). The Report recommends
that plaintiff’s request for dismissal of this action (doc. no. 28), construed as a
motion for voluntary dismissal by order of the court under Rule 41(a)(2), Fed. R.
Civ. P., be granted, and that this action, including all of the claims alleged against
the defendant in the complaint, be dismissed without prejudice pursuant to Rule
41(a)(2). The Report also recommends that the motions for extension of time be
denied as moot. Doc. nos. 24, 27.
        The Report advised that any objection to the Report must be filed with the
clerk of this court by December 2, 2019, and that failure to make timely objection
waives the right to appellate review of both factual and legal questions included
within the Report. The time for objection has expired, and no objection or request
for an extension of time within which to object to the Report has been filed.
        Having reviewed the Report, and with there being no objection to the Report,
the court concurs in the recommended rulings stated there. The court also finds
that given the detailed analysis set out in the Report, no purpose would be served
by any additional discussion of the issues.
        The Report is ACCEPTED, ADOPTED and AFFIRMED. Doc. no. 29.
As recommended in the Report, plaintiff’s request for dismissal of this action (doc.
no. 28), construed as a motion for voluntary dismissal by order of the court under
Rule 41(a)(2), is GRANTED. This action, including all of the claims alleged
against the defendant in the complaint, is DISMISSED without prejudice pursuant
to Rule 41(a)(2). The motions for extension of time are DENIED as MOOT. Doc.
nos. 24, 27.
        IT IS SO ORDERED this 17th day of December, 2019.




19-0127p002.docx




                                          2
